Judgment dismissing the wife’s complaint for separation unanimously modified to the extent of increasing the amounts allowed for the maintenance of each of the two children from $30 to $40 per week and, as so modified, affirmed, without costs to either party. On the merits of the matrimonial cause of action there is ample evidence to sustain the finding of the court that plaintiff wife was *773not entitled to a judgment of separation. The court properly awarded custody of the children to the wife, in which circumstance it was necessary to make provision for the maintenance of the children. It was notable that the husband did not counterclaim for a judgment of separation. Consequently, the wife would be entitled to support only if she, in good faith, returned to her husband or if the husband thereafter refused to perform any of his marital obligations. Nevertheless, the children must be maintained. We may not ignore the fact that in order to maintain the children, during their minority, the wife must provide an apartment and her own time and attention. Thus, in order to maintain these children in a fashion commensurate with the provision heretofore made for them and the income of the father, the amount for their maintenance should be increased as indicated. While the husband admitted to an income of only $7,800 a year, the corporation of which he is the only record owner has, in each of the past two years, had an admitted income of considerably more than twice as much. Moreover, the income of the manager in the business is $10,000 per annum. Before the rupture between the parties each, at the expense of the husband, owned and operated his or her own automobile. Consideration of these factors warrants the increased maintenance of the children herein directed. Settle order on notice. Concur — Breitel, J. P., Bastow, Botein, Rabin and Bergan, JJ.